Citation Nr: 1441430	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  09-47 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left shoulder disorder, to include on a secondary basis.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disabilities.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel



INTRODUCTION

The record indicates that the Veteran served on active duty from April 1966 to January 1970.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  By a rating action in April 2007, the RO denied the Veteran's attempt to reopen the claim of entitlement to service connection a left shoulder disorder, to include as secondary to the service-connected right knee disorder.  In a rating action in May 2009, the RO denied the Veteran's claim of entitlement to a TDIU.  He perfected a timely appeal to those decisions.  

On June 24, 2014, the Veteran appeared and offered testimony at a Board hearing at the RO.  A transcript of that hearing has been uploaded into the Virtual VA eFolder.  

The Board notes that it has reviewed not only the Veteran's physical claims file but also his file on the "Virtual VA" system to ensure a complete assessment of the evidence relevant to the present appeal.  

The issues of entitlement to service connection for a left shoulder disorder secondary to the service-connected right knee disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  




FINDINGS OF FACT

1.  In an unappealed decision of December 2005, the RO denied the Veteran's attempt to reopen his claim of entitlement to service connection for a left shoulder disorder on a secondary basis.

2.  The evidence associated with the record since the December 2005 rating decision includes evidence which is not cumulative or redundant of the evidence previously of record.  Based upon the reason for the prior denial, the evidence is relevant and probative.  


CONCLUSION OF LAW

Evidence received since the final December 2005 rating decision is new and material; the Veteran's claim of entitlement to service connection for a left shoulder disorder, to include as secondary to the right knee, is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156(a), 3.159, 20.1103 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, however, VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC). Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In a claim to reopen, the notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to substantiate the underlying claim of service connection.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in November 2006 from the RO to the Veteran, which was issued prior to the RO decisions in April 2007 and October 2007.  That letter informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties for obtaining evidence. The criteria for new and material evidence and the basis of the 2005 final denial, as required under Kent, were provided.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  He was provided an opportunity to submit additional evidence.  

It also appears that all obtainable evidence identified by the Veteran relative to the claim decided by this decision has been obtained and associated with the claims file, and that neither the Veteran nor his representative has identified any other pertinent evidence, not already of record, that would need to be obtained for a proper disposition of the claim.  It is therefore the Board's conclusion that the Veteran has been provided with opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

At the June 2014 Board hearing, the representative and the VLJ asked the Veteran questions about the bases for the service connection issue on appeal.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  The VLJ asked questions to ascertain the onset of symptoms and any nexus between current disability and service-connected right knee disorder.  The VLJ solicited information to ascertain the existence of any outstanding evidence that had been overlooked that might substantiate the claim.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the VCAA.  Therefore, no useful purpose would be served in remanding the matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Pertinent Laws, Regulations, and Court Precedents

When a claimant fails to timely appeal an RO decision denying his claim for benefits, that decision becomes final and can no longer be challenged except on the basis of clear and unmistakable error.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded.).  Pursuant to 38 U.S.C.A. § 5108, however, if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010), the United States Court of Appeals for Veterans Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would trigger the Secretary's duty to provide a medical examination or opinion. (For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).)   

III.  Factual background

The Veteran entered active duty in April 1966; an enlistment examination, conducted in December 1965, was negative for any complaints or findings of a left shoulder disorder.  The service treatment records (STRs) reflect that the Veteran received treatment for a right knee disorder; and, in November 1967, he underwent arthrotomy, right knee, with removal of loose body.  On the occasion of the separation examination in December 1969, it was noted that the right knee was not stable; the assessment was postop arthrotomy right knee in November 1967.  Clinical evaluation of the spine was normal.  

By a rating action in August 1970, the RO granted service connection for status postoperative removal, loose body, right knee with early degenerative arthritis; a 10 percent disability rating was assigned, effective January 7, 1970.  

VA progress notes dated from February 1994 to February 2001 show that the Veteran received treatment primarily for his service-connected right knee disorder.  In July 2000, the Veteran was seen for complaints of back pain for the past three weeks; he noted that the back pain radiates to the left arm.  The assessment was musculoskeletal pain.  The assessment was musculoskeletal pain of left arm relieved by Tylenol.  

The Veteran's initial claim for service connection for a left shoulder was received in August 2004.  The Veteran maintained that he suffered a rotator cuff injury as a result of his service-connected right knee giving out, causing him to fall.  Submitted in support of the claim were VA progress notes dated from January 2004 to October 2004.  These records show that the Veteran received follow up evaluation and treatment for his right leg disorder.  When seen in January 2004, the Veteran complained of left shoulder pain that is sharp and constant, with dull pain extending down anterolateral arm, not related to neck movements.  It was noted that he worked as a mechanic until 1996, but he as on disability for his neck since then.  It was further reported that the Veteran had a motor cycle accident in 1993 with bulging disc impinging on C spine; he had C5-6 fusion with discectomy in 1996.  He also reported having had rotator cuff repair in the left shoulder in 1991.  The assessment was biceps tendonitis, chronic rotator cuff tendonitis with adhesive capsulitis.  During a physical therapy session, in February 2001, the Veteran reported a history of rotator cuff repair in 1991.  In February 2004, the Veteran was seen in therapy with complaints of left shoulder pain that has been occurring on and off since his motorcycle accident in 1993.  In July 2004, the Veteran underwent left shoulder subacromial decompression with rotator cuff repair.  

The Veteran was afforded a VA examination in December 2004.  At that time, the Veteran reported that in June 2004, his right knee gave out and he fell injuring his left shoulder.  He was told that he had a rotator cuff injury on the left shoulder and he had surgery.  The Veteran indicated that he continued to have constant pain in the left shoulder.  As part of his job, he did have to work above his head for many years.  Function impairment now is difficult working or lifting overhead.  There was no incapacitation and no physician recommended bed rest.  He reported taking Tylenol with codeine for pain.  The Veteran stated that his knee was "shot and blown away" in Vietnam in 1966.  He stated that he has had several surgeries on the right knee, the last one was in 1993; however, it remains unstable and keeps giving out.  The Veteran stated that he has fallen several times due to instability of the right knee; he also has constant pain and increased pain with cold weather in the right knee.  He takes Tylenol with codeine for the pain.  He has been totally retired since 1996.  Following a physical examination, the examiner reported a diagnosis of calcific tendonitis of the left shoulder, status post rotator cuff surgery, with limitation in range of motion and pain.  The examiner stated that he was unable to relate the condition to the service-connected right knee condition without resorting to speculation.  

Received in February 2005 were VA progress notes dated from June 2004 through January 2005.  These records show that the Veteran received ongoing clinical attention and treatment for his left shoulder disorder, following a rotator cuff repair in July 2004.  

By a rating action in February 2005, the RO confirmed its previous denial of the Veteran's claim of entitlement to service connection for a left shoulder condition.  This decision was based on a finding that the STRs showed no left shoulder condition, and the VA treatment records showed a history of a left shoulder problem with left rotator cuff repair as early as 1991.  The current treatment records do not reflect a fall/injury with resulting left shoulder surgery required for a fall.  It was determined that while the surgery is of record, the treatment records show a prior repair of the shoulder in 1991 with no current indication of involvement of the service-connected right knee.  

Received in September 2005 and October 2005 were VA progress notes dated from February 2005 to July 2005.  These records reflect ongoing treatment primary for the right knee disorder and the left shoulder disorder.  

Of record is a medical statement from the Veteran's primary care physician at the VA medical center, dated in November 2005.  Dr. L. L. dated that he has followed the Veteran in the outpatient clinic.  He noted that the Veteran suffers from a number of chronic medical and orthopedic conditions including hypertension, renal insufficiency, gastroesophageal reflux disorder, chronic neck and lower back pain, and chronic right knee pain and instability.  Dr. L. L. stated that the right knee is chronic and progressive and clearly relates to severe post-traumatic degenerative arthritis.  He further noted that the Veteran occasionally falls because of the pain and instability, and one such fall contributed to a left shoulder rotator cuff tear which required surgical repair in July 2004.  Dr. L. L. noted that the Veteran continued to have residual pain and limitation of abduction in the left shoulder.  

By a rating action in December 2005, the RO denied the Veteran's claim of entitlement to service connection for a left shoulder disorder, as secondary to right knee arthritis and instability; this decision was based on a finding that there was no evidence showing that the Veteran's current left shoulder disorder was related to the service-connected right knee arthritis and instability.  It was also determined that there was no evidence showing that the left shoulder condition was incurred in or caused by service.  The Veteran did not appeal that decision and it became final.  

Received in September 2006 was a statement in support of claim (VA Form 21-4138), wherein the Veteran sought to reopen his claim of entitlement to service connection for a left shoulder disorder secondary to his right knee condition.  

Received in March 2007 were VA progress notes dated from October 2005 to November 2006 reflecting ongoing treatment for the right knee disorder.  

Received in July 2007 were VA progress notes dated from May 2007 to June 2007.  An MRI of the left shoulder, performed in June 2007, reported a finding of post-surgical changes A-C joint.  

Of record is a medical statement from the Veteran's treating physician at the VAMC, Dr. L. L., dated in August 2007, indicating that he has served as the Veteran's primary care physician.  He noted that the Veteran suffers from a number of chronic medical and orthopedic conditions including hypertension, renal insufficiency, gastroesophageal reflux disorder, chronic neck and lower back pain, chronic right knee pain and instability, and chronic left shoulder arthralgias.  Dr. L. L. stated that the right knee is chronic and progressive and clearly relates to severe post-traumatic degenerative arthritis.  He further noted that the Veteran occasionally falls because of the pain and instability, and one such fall contributed to a left shoulder rotator cuff tear which required surgical repair in July 2004.  Dr. L. L. noted that the Veteran continued to have residual pain and limitation of abduction in the left shoulder.  

Received in April 2009 was a copy of a Social Security Administration decision, dated in December 1997, which found that the Veteran became disabled as defined by the Social Security Act since November 1, 1996.  A determination and transmittal form reflects that the primary disabilities which were determined to be the cause of the Veteran's disability were organic mental disorders and disorders of the back.  Submitted with the SSA decision were treatment reports, VA as well as private, dated from March 1994 to August 1997.  These records show that the Veteran received clinical evaluation and treatment for the right knee, back pain, and left shoulder.  Among these records is the report of an evaluation conducted by Dr. Frank Rosso in January 1995, following the Veteran's involvement in a motorcycle accident; in September 1994.  Dr. Rosso indicated that, when seen, the Veteran complained of neck pain, back pain, right knee pain, and left shoulder pain.  It was noted that the Veteran was involved in a work related injury in 1992 at which time he injured his left shoulder; he underwent surgery of the left rotator cuff as a result of that accident.  Following the examination, the Veteran was diagnosed with several disabilities, including ligamentous strain and sprain of the left shoulder joint.  Dr. Rosso stated that the Veteran sustained the claimed injuries as a result of his motorcycle accident in September 1994.  Subsequent treatment records reflect ongoing treatment for disabilities of the cervical spine and the right knee.  

Received in July 2009 were VA treatment reports dated from January 1997 through July 2009.  These records show that the Veteran received clinical attention and treatment, including physical therapy, for a chronic right knee disorder and a left shoulder disorder.  A primary care note, dated in December 2003, indicates that the Veteran complained of a couple of month history of increasing discomfort in the left shoulder, radiating down the arm.  The assessment was still suspect left bicipital tendinitis, which is in addition to shoulder DJD and CTS, which are probably accounting for the left upper extremity pain and paresthesias.  During a rehab consultation in January 2004, the Veteran complained of left arm and shoulder pain.  The Veteran reported increasing cycle of symptoms and weakness in the last couple of years.  It was noted that the Veteran worked as a mechanic until 1996 but has been on disability since than for neck disability.  He had a motorcycle accident in 1993 with bulging disc impinging on the cervical spine; he also had rotator cuff repair in the left shoulder in 1991.  The assessment was biceps tendinitis, chronic rotator cuff tendonitis with adhesive capsulitis.  The treatment records show that the Veteran continued to be followed in physical therapy for treatment of his left shoulder.  

The Veteran was afforded a VA examination in March 2013.  The Veteran indicated that while coming down a flight of stairs in 2004, his left knee gave out and he fell down and landed wrong, causing him to tear his left rotator cuff.  The Veteran related that, he saw his doctor for pain in the left shoulder; he subsequently underwent surgery to repair the left shoulder.  Following an examination of the left shoulder, the examiner reported a diagnosis of left rotator cuff repair with status post infection.  The examiner opined that the left shoulder disorder is less likely than not proximately due to or the result of the Veteran's service-connected condition.  The examiner stated that, based on today's medical evaluation and review of the medical records, the Veteran has had a surgery to repair his left rotator cuff.  One month later, he developed infection of the surgical site and had left shoulder irrigation and debridement with deltoid repair and he was hospitalized for one week to receive antibiotics therapy.  The examiner noted that the Veteran reported that he suffered the left shoulder rotator cuff tear from a fall in 2004 when he landed on his shoulder; however, the review of a January 2004 treatment note states that he had RC repair in the left shoulder in 1991 from a previous injury and his shoulder was getting stiff, therefore he had received physical therapy for two months at the VA.  

At his personal hearing in June 2014, the Veteran reported that he injured his left shoulder when he fell down some stair and landed wrong, tearing his left rotator cuff.  The Veteran reported that he fell from approximately six feet; he came down pretty hard on the left shoulder.  The Veteran stated that he fell down a flight of stairs when his knee gave out; he noted that the knee had given out many times before, but this was the first time that he suffered an injury as a result.  The Veteran noted that the knee is so unstable that he has had to wear a brace since the fall.  

IV.  Legal Analysis-New & material evidence

As noted above, service connection for a left shoulder disorder, secondary to the right knee was previously addressed in a rating action in December 2005.  At that time, the evidence included the STRs, the Veteran's claim, and post-service VA progress notes and examination reports.  In December 2005, the RO denied the claim on a finding that there was no evidence of a fall/injury with resulting left shoulder surgery required for a fall, and there was no current indication of involvement of his service-connected injury.  Therefore, it was determined that service connection for a left shoulder disorder on a secondary basis could not be established.  The Veteran was informed of the determination and of the right to appeal; the Veteran did not appeal that decision and it became final.  

As noted above, in Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010), the Court held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would trigger the Secretary's duty to obtain a medical opinion.  The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasizes that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c) (4), which "does not require new and material evidence as to each previously unproven element of a claim."  

Evidence added to the record since the December 2005 rating decision is new and material, and it tends to relate to an unestablished fact.  The new medical evidence includes a medical statement, which attributes the Veteran's left shoulder disorder to a fall caused by his service-connected right knee disorder.  Specifically, in an August 2007 medical statement, the Veteran's VA treating physician stated that the Veteran occasionally falls because of the pain and instability of his right knee, and one such fall contributed to a left shoulder rotator cuff tear which required surgical repair in July 2004.  Additionally, the Veteran testified at a Board hearing in support of his claim in June 2014.  During the hearing, the Veteran described the events surrounding his fall down a flight of stairs due to his right knee disorder, causing a left shoulder injury.  

The evidence received since the December 2005 rating decision is new, in that it was not previously of record.  The newly received evidence is also material as it provides additional information about the circumstances surrounding the Veteran's fall and left shoulder condition.  In particular, the Veteran's testimony is new (as it was not considered by the RO in December 2005) and provides corroborating evidence of the fall/injury that occurred which caused the rotator cuff injury to the left shoulder.  The testimony also addresses the unestablished fact of a relationship between the left shoulder injury and the service-connected right knee disorder.  In tending to substantiate the Veteran's claim by bolstering one element of a claim for service connection, the new evidence raises the reasonable possibility of substantiating the claim for service connection.  Thus, the Board finds that this additional evidence is also both new and material and that reopening of the previously denied claim for service connection for a left shoulder disorder is warranted.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left shoulder disorder, secondary to the right knee disorder is reopened.  To this extent only, the appeal is granted.  


REMAND

As discussed above, pursuant to the VCAA, VA first has a duty to notify the veteran and the accredited representative of any information and evidence necessary to substantiate his/her claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  Furthermore, VA has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim, although the ultimate responsibility for furnishing evidence rests with the Veteran.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c).  

A.  S/C left shoulder disorder

Having determined that the Veteran's claim of entitlement to service connection for a left shoulder disorder on a secondary basis is reopened, VA has a duty to assist the Veteran in the development of evidence pertinent to the underlying service connection issue, pursuant to 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013).  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Such assistance includes assisting the Veteran in procuring service treatment records and other relevant treatment records, and providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

A review of the claims folder indicates there are conflicting medical opinions concerning whether the Veteran's left shoulder disorder is proximately due to or was caused by his service-connected right knee disorder.  Of record is a medical statement from Dr. L. L., the Veteran's primary care physician at the VA, dated in August 2007, wherein he stated that the right knee is chronic and progressive and clearly relates to severe post-traumatic degenerative arthritis.  He further noted that the Veteran occasionally falls because of the pain and instability, and one such fall contributed to a left shoulder rotator cuff tear which required surgical repair in July 2004.  

The veteran underwent a VA examination in March 2013, which revealed a diagnosis of left rotator cuff repair with status post infection.  The examiner opined that the left shoulder disorder is less likely than not proximately due to or the result of the Veteran's service-connected condition.  The examiner noted that the Veteran reported that he suffered the left shoulder rotator cuff tear from a fall in 2004 when he landed on his shoulder; however, the review of a January 2004 treatment note states that he had RC repair in the left shoulder in 1991 from a previous injury.  The VA examiner, however, did not comment on the contrary medical findings of the Veteran's treating physician.  

The record on appeal clearly contains conflicting medical opinions as to whether the Veteran's current left shoulder disorder is proximately due to or was caused by his service-connected right knee disorder.  The March 2013 VA examiner and the Veteran's treating physician, Dr. L. L. disagree.  Consequently, the Board must obtain another medical opinion to resolve the disagreement between these doctors. The Veterans Claims Assistance Act of 2000 (VCAA) specifically provides that VA's statutory duty to assist the Veteran with his claims includes, when necessary to decide his case, providing a medical examination or obtaining a clarifying medical opinion.  See 38 U.S.C.A. § 5103A (d) (West 2002).  See, too, Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  It, however, is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Accordingly, in order to afford the Veteran due process of law, the Veteran should be scheduled to undergo an additional VA examination, which should include a medical opinion as to whether the current left shoulder disorder is secondary to the Veteran's service-connected right knee disorder, to include the theory of aggravation.  

B.  TDIU

Allowance of the service connection claim on appeal could increase the likelihood that the claim for TDIU might be granted.  The Board thus finds that the current claim for a TDIU is inextricably intertwined with the claim of service connection for the left shoulder disorder, and the claim for TDIU must be deferred pending completion of all appropriate development and adjudicatory actions with respect to that claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Moreover, the Veteran has not received an examination that comments on the cumulative effect of all of his service-connected disabilities on his ability to maintain substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294 (1994) (holding in the case of a claim for TDIU, that VA has a duty to obtain medical opinions as to employability).  Upon remand, an opinion should be obtained that evaluates the impact of all of the Veteran's service connected disabilities on his ability to obtain or maintain any gainful employment.  

To ensure that VA has met its duty to notify and to assist the Veteran in developing the facts pertinent to his claim and to ensure full compliance with due process requirements, the case is REMANDED to AMC for the following actions: 

1.  The AOJ should also contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his left shoulder disorder.  After the Veteran signs the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with his claims file.  All attempts to procure records should be documented in the file. If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.  

2. The Veteran should be afforded a VA examination to determine the nature and etiology of the Veteran's claimed left shoulder disorder.  The claims folder should be made available to the examiner for review.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  Based upon a review of the claims folder, the examiner should be asked to provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any current left shoulder disorder is (a) proximately due to or the result of his service-connected right knee disorder (or any other currently-service-connected disability), or (b) aggravated or permanently worsened by a service-connected disability, to include the right knee disorder.  If it is determined that a cervical spine disorder is related to a service-connected disability, to the extent that is possible, the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation.   The examiner should provide a rationale for any opinion expressed and reconcile it with all pertinent evidence of record.  The examiner should reconcile any opinion provided with the August 2007 opinion from Dr. L. L and the March 2013 VA examiner's opinion.  Differences of opinion should be explained and supported by references to the record and/or medical principles.  

3.  Thereafter, the AOJ should re-adjudicate the Veteran's claims on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations. The SSOC must provide reasons and bases for the decision reached.  Thereafter, the Veteran and his attorney should be given opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action is required of the Veteran until he receives further notice.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment. The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2013).



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


